EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guodong Liu on 2/26/2021.
The application has been amended as follows: 
Rejoin claims 4, 8-10, 12-14, 16, 18-20, 22. 
In claim 16, between “claim 4,” and “wherein” add, “further comprising a solvent”.
In claim 18, between “claim 4,” and “wherein” add, “further comprising an oxidizing agent”.
Cancel claims 31-32.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4, 8-10, 12-14, 16, 18-20, 22, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 31-32, directed to the invention(s) of Group III drawn to a polymer do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on 4/7/2020 is hereby withdrawn. In view of the withdrawal of the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 3-4, 8-10, 12-14, 16, 18-20, 22 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a compound of Formula I is 
    PNG
    media_image1.png
    206
    536
    media_image1.png
    Greyscale
.
Claims 3-4, 8-10, 12-14, 16, 18-20, 22 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Romeiro (US 2017/0121268) and JP 2012-107009.
The claims are allowable because Romeiro and JP ‘009 do not teach the claimed compounds. Rather, JP ‘009 teaches carboxylic acid derivatives and not alcohol, aldehyde or amine derivatives. Romeiro teaches derivatives which do not have the hydroxyethoxy group present.

The rejoined claims have been fully examined for patentability pursuant to 37 CFR 1.104 and deemed to be allowable. There were multiple withdrawn groups, however only the groups that were directly dependent on claim 1, and thus containing all the limitations therefrom, were rejoined. The groups not rejoined were not directly dependent on claim 1.

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764